14‐1513 
     Martinez v. Superintendent of Eastern Correctional Facility 

 1

 2                                       In the
 3              United States Court of Appeals
 4                          For the Second Circuit
 5                                  ________ 
 6                                        
 7                            AUGUST TERM, 2015 
 8                                        
 9                         ARGUED: AUGUST 26, 2015 
10                        DECIDED: NOVEMBER 10, 2015 
11                                        
12                                No. 14‐1513 
13                                        
14                             DAVID MARTINEZ, 
15                            Petitioner‐Appellant, 
16                                        
17                                      v. 
18                                        
19          SUPERINTENDENT OF EASTERN CORRECTIONAL FACILITY, 
20                            Respondent‐Appellee.1 
21                                  ________ 
22                                        
23               Appeal from the United States District Court 
24                   for the Eastern District of New York. 
25                  No. 11 Civ. 4330 – Nina Gershon, Judge. 
26                                  ________ 
27                                        
28   Before: WALKER, JACOBS, and LIVINGSTON, Circuit Judges. 
29                                  ________ 
30    
31         Petitioner‐appellant David Martinez appeals from the decision 

32   of  the  United  States  District  Court  for  the  Eastern  District  of  New 
        1 The Clerk of the Court is directed to amend the caption as set forth above. 
     2                                                              No. 14‐1513

 1   York (Gershon, J.), denying his petition for a writ of habeas corpus. 

 2   [A 1]  Although Martinez seeks to challenge his 2007 New York state 

 3   conviction  for  charges  including  murder  in  the  second  degree,  he 

 4   failed  to  file  his  petition  within  the  one‐year  limitations  period 

 5   provided  by  the  Antiterrorism  and  Effective  Death  Penalty  Act  of 

 6   1996,  28  U.S.C.  §  2244(d)(1)  (2015)  (“AEDPA”).    The  district  court 

 7   held that Martinez was not entitled to equitable tolling of the statute 

 8   of  limitations  because  he  had  not  acted  with  reasonable  diligence 

 9   during the period for which he sought tolling. [A 10]  We conclude 

10   that  the  court’s  analysis  of  Martinez’s  degree  of  diligence  is 

11   premised  upon  a  misapplication  of  our  decision  in  Doe  v.  Menefee, 

12   391  F.3d  147  (2d  Cir.  2004).    Accordingly,  we  VACATE  the  district 

13   court’s  order  dismissing  the  petition  and  REMAND  the  case  for 

14   further proceedings consistent with this opinion. 

15                                   ________ 
16                                        
17                       RANDOLPH  Z.  VOLKELL,  Law  Office  of  Randolph 
18                       Z. Volkell, Merrick, NY, for Petitioner‐Appellant. 

19                       DONALD  J.  BERK,  Assistant  District  Attorney, 
20                       Nassau  County  (Madeline  Singas,  District 
21                       Attorney,  Nassau  County,  Tammy  J.  Smiley, 
22                       Assistant District Attorney, on the brief),  Mineola, 
23                       NY, for Respondent‐Appellee. 

24                                    ________ 
25    
     3                                                               No. 14‐1513

 1   JOHN M. WALKER, JR., Circuit Judge: 

 2          Petitioner‐appellant David Martinez appeals from the decision 

 3   of  the  United  States  District  Court  for  the  Eastern  District  of  New 

 4   York (Gershon, J.), denying his petition for a writ of habeas corpus. 

 5   [A 1]  Although Martinez seeks to challenge his 2007 New York state 

 6   conviction  for  charges  including  murder  in  the  second  degree,  he 

 7   failed  to  file  his  petition  within  the  one‐year  limitations  period 

 8   provided  by  the  Antiterrorism  and  Effective  Death  Penalty  Act  of 

 9   1996, 28  U.S.C.  §  2244(d)(1)  (2015)  (“AEDPA”).    The  district  court 

10   held that Martinez was not entitled to equitable tolling of the statute 

11   of  limitations  because  he  had  not  acted  with  reasonable  diligence 

12   during the period for which he sought tolling. [A 10]  We conclude 

13   that  the  court’s  analysis  of  Martinez’s  degree  of  diligence  was 

14   premised  upon  a  misapplication  of  our  decision  in  Doe  v.  Menefee, 

15   391  F.3d  147  (2d  Cir.  2004).    Accordingly,  we  VACATE  the  district 

16   court’s  order  dismissing  the  petition  and  REMAND  the  case  for 

17   further proceedings consistent with this opinion. 


18                                BACKGROUND 

19          On July 20, 2007, David Martinez entered a guilty plea in New 

20   York  state  court  to  charges  including  attempted  murder,  robbery, 

21   and assault. [A 1‐2, RB 3]  On February 11, 2008, he was sentenced to 

22   twelve  years’  imprisonment,  five  years’  post‐release  supervision, 

23   and restitution. [RB 5]  He was then transferred to the custody of the 
     4                                                                 No. 14‐1513

 1   New  York  State  Department  of  Corrections  and  Community 

 2   Supervision. [RB 6]  Martinez immediately hired an attorney to seek 

 3   post‐conviction  relief,  but  this  attorney  evidently  showed  a  greater 

 4   interest in collecting fee payments than in providing Martinez with 

 5   adequate  representation.    The  attorney  missed  the  habeas  petition 

 6   deadline  and  was  barely  responsive  to  Martinez’s  case,  as  the 

 7   following facts demonstrate. 

 8          On March 3, 2008, three weeks after his sentencing, Martinez 

 9   and  his  mother  hired  attorney  Anthony  Denaro  to  handle  his  post‐

10   conviction  relief.  [BB  3]    Denaro,  Martinez,  and  Martinez’s  mother 

11   executed an agreement for legal services. [A 3]  They agreed upon a 

12   retainer payment of $5,000, and Martinez’s mother paid $2,000 that 

13   day.  [RB  6]    Denaro  accepted  the  money  and  then  did  virtually 

14   nothing  for  almost  a  year.    Between  March  2008  and  January  2009, 

15   the only communication that Martinez received from Denaro was a 

16   November 28, 2008 billing statement. [BB 3] 

17          Denaro claims his firm sent Martinez two letters in early 2009, 

18   more than ten months after Martinez hired him: a letter from Denaro 

19   on January 28, 2009, enclosing all court documents in his possession, 

20   and  a  letter  from  Denaro’s  colleague,  Jack  Evans,  on  February  12, 

21   2009, requesting a detailed statement of the facts and circumstances 

22   in  his  case.  [A  3,  14]    Denaro  also  claims  he  received  a  letter  on 

23   March  3,  2009  from  Martinez,  answering  Evans’  request.  [BB  3]   
     5                                                                 No. 14‐1513

 1   None  of  these  letters  are  in  the  record,  however,  and  Martinez 

 2   claims Denaro sent him “nothing” until March 4, 2009. [A 3] 

 3          On March 4, 2009, more than a year after Denaro’s retention, 

 4   Evans sent Martinez a letter requesting information to be used in the 

 5   filing  of  a  coram  nobis  petition.  [A  4]    The  letter  referenced 

 6   documents  and  information  previously  provided  by  Martinez.  [A 

 7   45]    At  no  point  in  this  letter  did  Evans  mention  that,  because 

 8   Martinez’s  judgment  became  final  on  March  12,  2008,  the  one‐year 

 9   deadline for filing a petition for habeas corpus would expire in just 

10   over  a  week.  [A  4]    On  March  6,  2009,  Denaro’s  firm  also  sent 

11   Martinez a second billing statement. [BB 3] 

12          From  March  to  April  of  2009,  Martinez  and  Evans  discussed 

13   the coram nobis petition.  On March 16, 2009, Martinez responded to 

14   Evans.  [A  4]    On  April  2,  2009,  Evans  met  with  Martinez’s  mother. 

15   [BB  4]    The  following  day,  the  firm  sent  Martinez  a  third  billing 

16   statement.  [BB  4]    On  April  6,  2009,  Evans  sent  Martinez  a  letter 

17   describing  the  possible  results  of  a  coram  nobis  petition.  [A  4]    On 

18   April 12, 2009, Denaro met with Martinez’s mother and advised her 

19   that  it  would  be  very  difficult  to  formulate  a  meritorious  petition. 

20   [RB 7]  On April 30, 2009, Evans wrote Martinez to tell him that he 

21   was  leaving  Denaro’s  firm.  [A  4]    That  letter  referenced  “the  two 

22   most recent letters you sent to me regarding your case.” [A 48] 
     6                                                                No. 14‐1513

 1          After  Evans  left,  Martinez  corresponded  with  Denaro.  On 

 2   June  18,  2009,  Martinez  wrote  to  Denaro.  [BB  4]    On  June  25,  2009, 

 3   Denaro wrote back and assured Martinez that he was in the process 

 4   of  “determining  whether  appeal  should  be  taken  to  the  federal 

 5   court.”  [A  4]    Denaro  emphasized  his  “forty‐five  years  [of]  legal 

 6   experience” and claimed a record of “favorable results.” [A 49]  On 

 7   October  16,  2009,  Martinez  wrote  again  to  Denaro.  [BB  4]    On 

 8   November 13, 2009, nearly five months after his last communication 

 9   and  more  than  eight  months  since  the  passing  of  the  habeas 

10   deadline, Denaro  responded to  “provide  [Martinez]  with  the  status 

11   of  [his]  motion  to  withdraw  [his]  guilty  plea  and  federal  habeas 

12   corpus relief.” [A 4‐5, 51]  Denaro stated, “Please be assured that we 

13   are  working  very  hard  to  make  this  happen  for  you.”  [A  51]  On 

14   November  25,  2009,  Martinez  wrote  again  to  Denaro.  [BB  4]  

15   Denaro’s next and last communication to Martinez, sent on January 

16   15, 2010, was a fourth billing statement. [BB 4] 

17          On  August  3,  2010,  Martinez  filed  pro  se  for  a  writ  of  error 

18   coram  nobis,  challenging  multiple  aspects  of  his  sentence.  [A  2]    On 

19   December  8,  2010,  the  New  York  Supreme  Court  modified  the 

20   restitution  amount  but  denied  all  other  claims.  People  v.  Martinez, 

21   Ind. No. 889N‐07, Motion No. C‐680 (Sup. Ct. Nassau County, Dec. 

22   8,  2010)  (Ayres,  J.).  [A  2,  RB  2]    On  May  10,  2011,  the  Appellate 

23   Division,  Second  Department  (Lott,  J.),  denied  Martinez  leave  to 
     7                                                               No. 14‐1513

 1   appeal the denial. [A 2, RB 9]  On August 1, 2011, his application for 

 2   leave to appeal to the New York Court of Appeals was denied. [A 2] 

 3          On  September  27,  2010,  while  waiting  for  a  decision  on  his 

 4   coram  nobis  petition,  Martinez  complained  about  Denaro’s  conduct 

 5   to  the  Second  Department  Grievance  Committee,  Tenth  Judicial 

 6   District (“Grievance Committee”). [A 5]  On  December 21, 2010 and 

 7   August  9,  2011,  he  submitted  additional  letters  to  the  Grievance 

 8   Committee.  [A  5]    He  also  reached  out  to  The  Lawyers’  Fund  for 

 9   Client  Protection  but  was  informed  on  October  7,  2010  that  the 

10   organization would be unable to help him. [A 5]  On November 18, 

11   2011,  the  Grievance  Committee  determined  that  Denaro  had 

12   breached  the  Rules  of  Professional  Conduct  and  admonished  him 

13   for his failure to timely pursue Martinez’s case. [A 5] 

14          On August 30, 2011, Martinez filed pro se for a writ of habeas 

15   corpus in the United States District Court for the Eastern District of 

16   New York. [A 2]  He sought a reduction of his sentence to ten years’ 

17   imprisonment  and  either  reduction  or  elimination  of  post‐release 

18   supervision.  [A  2‐3]    His  petition  alleged,  inter  alia,  ineffective 

19   assistance of counsel. [BB 5, RB 10‐11]  The district court (Feuerstein, 

20   J.)  issued  an  Order  to  Show  Cause,  directing  Martinez  to  explain 

21   why his petition should not be dismissed as time‐barred. [A 2]   

22          On  April  15,  2014,  after  reviewing  submissions  from  both 

23   parties,  the  district  court  dismissed  the  petition  as  time‐barred.  [A 
     8                                                                   No. 14‐1513

 1   11,  RB  11]    The  district  court  concluded  that  the  one‐year  habeas 

 2   limitations period began when Martinez’s judgment became final on 

 3   March 12, 2008, and that his petition was therefore time‐barred as of 

 4   March 12, 2009. [RB 11]  The district court found Martinez ineligible 

 5   for  equitable  tolling  because,  although  Denaro’s  effective 

 6   abandonment          of    Martinez      constituted      an     extraordinary 

 7   circumstance  preventing  him  from  timely  filing  his  petition, 

 8   Martinez had not acted with the required reasonable diligence. [RB 

 9   11, A 10]  On July 31, 2014, we granted a certificate of appealability 

10   on  the  question  of  whether  Martinez  was  entitled  to  equitable 

11   tolling. [RB 2‐3] 


12                                   DISCUSSION 

13          We review de novo a district court’s denial of equitable tolling 

14   when premised on a finding that “governing legal standards would 

15   not permit equitable tolling in the circumstances.” Belot v. Burge, 490 

16   F.3d  201,  206  (2d  Cir.  2007);  see  Dillon  v.  Conway,  642  F.3d  358,  363 

17   (2d Cir. 2011) (per curiam).  

18          The  district  court  dismissed  Martinez’s  petition  as  untimely 

19   under AEDPA. That act places a one‐year limitation on a prisoner’s 

20   right  to  seek  federal  review  of  a  state  criminal  conviction  pursuant 

21   to 28 U.S.C. § 2254. Smith v. McGinnis, 208 F.3d 13, 15 (2d Cir. 2000) 

22   (per  curiam).    The  statute  of  limitations  “runs  from  the  latest  of  a 

23   number  of  triggering  events,  including  the  date  on  which  the 
     9                                                                No. 14‐1513

 1   judgment  became  final  by  the  conclusion  of  direct  review  or  the 

 2   expiration of the time for seeking such review.” Rivas v. Fischer, 687 

 3   F.3d  514,  533  (2d  Cir.  2012)  (internal  quotation  marks  omitted).

 4   AEDPA’s  time  constraint  “promotes  judicial  efficiency  and 

 5   conservation of judicial resources” and “safeguards the accuracy of 

 6   state  court  judgments  by  requiring  resolution  of  constitutional 

 7   questions  while  the  record  is  fresh.”  Acosta  v.  Artuz,  221  F.3d  117, 

 8   123 (2d Cir. 2000).   

 9          A  petitioner  may  secure  equitable  tolling  of  the  limitations 

10   period in certain “rare and exceptional circumstance[s].” Smith, 208 

11   F.3d  at 17  (internal quotation  marks  omitted);  see  Holland  v.  Florida, 

12   560  U.S.  631,  649  (2010).    The  petitioner  must  establish  that  (a) 

13   “extraordinary  circumstances”  prevented  him  from  filing  a  timely 

14   petition,  and  (b)  he  acted  with  “reasonable  diligence”  during  the 

15   period  for  which  he  now  seeks  tolling.  Smith,  208  F.3d  at  17. 

16   Attorney  error  generally  does  not  rise  to  the  level  of  an 

17   “extraordinary  circumstance.”  Baldayaque  v.  United  States,  338  F.3d 

18   145,  152  (2d  Cir.  2003).    However,  attorney  negligence  may 

19   constitute an extraordinary circumstance when it is “so egregious as 

20   to  amount  to  an  effective  abandonment  of  the  attorney‐client 

21   relationship.” Rivas, 687 F.3d at 538. 

22          Here,  we  agree  with  the  district  court  that  an  extraordinary 

23   circumstance  impeded  Martinez’s  timely  filing  because  Denaro 
     10                                                               No. 14‐1513

 1   “effectively  abandoned”  his  client.  [A  9]    The  focus  of  this  appeal, 

 2   however, is on the district court’s holding, based upon our decision 

 3   in  Doe  v.  Menefee,  391  F.3d  147  (2d  Cir.  2004),  that  Martinez  was 

 4   ineligible  for  equitable  tolling  because  he  had  not  acted  with 

 5   “reasonable diligence.” [A 10]  

 6          As we explain below, in assessing whether Martinez’s level of 

 7   diligence  rendered  him  ineligible  for  equitable  tolling,  the  district 

 8   court  premised  its  conclusions  on  a  misapplication  of  Doe.    The 

 9   district  court  specifically  should  have  (a)  considered  the  effect  of 

10   Denaro’s  misleading  conduct  on  Martinez’s  ability  to  evaluate  his 

11   lawyer’s performance, (b) inquired further into Martinez’s financial 

12   and  logistical  ability  to  secure  alternative  legal  representation,  (c) 

13   inquired  further  into  Martinez’s  ability  to  comprehend  legal 

14   materials  and  file  his  own  petition,  and  (d)  tailored  its  “reasonable 

15   diligence” analysis to the circumstances of a counseled litigant. 

16          I.     The Doe Factors 

17          To  qualify  for  equitable  tolling,  a  petitioner  must  “act  as 

18   diligently  as  reasonably  could  have  been  expected  under  the 

19   circumstances.” Baldayaque, 338 F.3d at 153 (emphasis in original). Doe 

20   designated  four  factors  relevant  to  a  diligence  inquiry  “in  the 

21   attorney  incompetence  context”:  (1)  “the  purpose  for  which  the 

22   petitioner  retained  the  lawyer,”  (2)  “his  ability  to  evaluate  the 

23   lawyer’s  performance,”  (3)  “his  financial  and  logistical  ability  to 
     11                                                               No. 14‐1513

 1   consult  other  lawyers  or  obtain  new  representation,”  and  (4)  “his 

 2   ability  to  comprehend  legal  materials  and  file  the  petition  on  his 

 3   own.” Doe, 391 F.3d at 175.   

 4          The  first  Doe  factor,  as  the  district  court  acknowledged, 

 5   supports  a  finding  in  favor  of  Martinez.  [A  10]    Martinez  hired 

 6   Denaro to handle all his post‐conviction relief, including a potential 

 7   federal habeas petition. [A 10]  The timely filing of that petition thus 

 8   fit squarely within Martinez’s reasonable expectations. 

 9          The  second  Doe  factor,  contrary  to  the  district  court 

10   conclusion, also supports a finding in favor of Martinez.  Martinez’s 

11   ability  to  evaluate  his  lawyer’s  performance  was  compromised  by 

12   Denaro’s  active  concealment  of  his  firm’s  poor  performance.    The 

13   firm sent numerous billing statements and requests for information, 

14   implying  ongoing  work.  [BB  3‐4]    Letters  from  the  firm  also 

15   consistently contained reassuring language.  A May 4, 2009 letter, for 

16   example,  promised  the  firm  would  “do  what  we  can  to  help  you.” 

17   [A  45]    An  April  30,  2009  letter  said  the  firm  was  “mak[ing]  every 

18   effort to assist you.” [A 48]  A June 25, 2009 letter stated that Denaro 

19   had “thoroughly investigated and researched the appeal issues” and 

20   could  bring  to  bear  “forty‐five  years  [of]  legal  experience”  and  a 

21   “record  [of]  favorable  results”  on  Martinez’s  behalf.  [A  49]    A 

22   November 13, 2009 letter said that the firm was “working very hard 

23   to  make  this  happen  for  you.”  [A  51]    Although  Denaro  often  left 
     12                                                               No. 14‐1513

 1   Martinez  waiting  for  months  for  updates  on  the  case,  the  evident 

 2   tendency  of  Denaro’s  correspondence  would  have  been  to  lull 

 3   Martinez  into  believing  that  the  firm  was  hard  at  work  during 

 4   periods of non‐communication. 

 5          The  district  court  found  that  “[t]here  is  no  reason  to  believe 

 6   that  Mr.  Martinez  could  not  evaluate  Mr.  Denaro’s  performance” 

 7   because Martinez was able to critically analyze the lawyer’s work in 

 8   complaints  filed  years  later.  [A  10]    However,  the  district  court 

 9   should      have       considered       whether        Denaro’s       written 

10   misrepresentations  reasonably  could  have  impeded  and  delayed 

11   Martinez’s  ability  to  evaluate  his  lawyer’s  performance  at  the  time 

12   that it mattered and without the benefit of hindsight. 

13          With  respect  to  the  third  Doe  factor,  the  record  contains  no 

14   clear  indication  that  Martinez  had  the  financial  ability  to  easily 

15   obtain another lawyer, even if he had realized that his counsel had 

16   abandoned  him.    In  addition,  his  incarceration  would  have  created 

17   logistical  obstacles.    The  district  court  asserted  without  further 

18   elaboration that Martinez “could have hired a new attorney,” [A 10] 

19   but  we  do  not  see  how  this  capability  has  been  established  on  the 

20   record.    We  agree  with  Martinez’s  contention  that  the  matter 

21   warranted further inquiry by the district court. [BB 11] 

22          As  for  the  fourth  Doe  factor,  the  record  shows  that  Martinez 

23   had  no  legal  expertise  or  training.  [A  31]    Although  defendants 
     13                                                                 No. 14‐1513

 1   without legal training often file pro se petitions, there is no showing 

 2   that Martinez has any special ability to comprehend legal materials.  

 3   To  be  sure,  Martinez  ultimately  was  able  to  make  several  pro  se 

 4   filings,  but  we  have  previously  noted  that  “[t]he  fact  that  [a 

 5   petitioner] was eventually able to draft a petition . . . does not mean 

 6   that  a  duly  diligent  person  would  have  done  so  sooner.”  Nickels  v. 

 7   Conway,  480  F.  App’x  54,  58  (2d  Cir.  2012)  (summary  order) 

 8   (emphasis  in  original).    The  district  court  asserted  that  Martinez 

 9   “could  have  .  .  .  drafted  the  petition  himself  with  the  assistance  of 

10   the prison’s resources.” [A 10]  Yet, again, this capability—and more 

11   specifically  that  it  would  have  yielded  a  timely  filing—was  not 

12   clearly  established  on  the  record,  given  Martinez’s  reliance  on 

13   retained  counsel.    So  we  agree  with  Martinez’s  contention  that  this 

14   matter also warranted further inquiry. [BB 11]

15          II.    Reasonable Diligence and the Counseled Litigant 

16          When  analyzing  the  applicable  Doe  factors,  the  district  court 

17   emphasized  the  fact  that,  between  the  date  that  Martinez  hired 

18   Denaro and the date that the limitations period expired, “the record 

19   is devoid of evidence indicating that Mr. Martinez inquired about a 

20   potential  federal  habeas  corpus  petition.”  [A  10]    We  cannot  agree, 

21   however,  with  the  suggestion  that  Martinez  would  have  had  to 

22   specifically  ask  his  attorney  about  filing  a  habeas  petition,  or 

23   undertaking  any  other  specific  initiative  (as  opposed  to  the  general 
     14                                                                         No. 14‐1513

 1   pursuit of post‐conviction relief), in order to satisfy the “reasonable 

 2   diligence”  standard.    Although  we  have  previously  found 

 3   reasonable  diligence  when  attorneys  ignored  their  clients’  express 

 4   instructions to file habeas petitions, see Nickels, 480 F. App’x at 57‐59; 

 5   Dillon, 642 F.3d at 363, plainly no one is born with an understanding 

 6   of  habeas  corpus  and  its  deadlines.    While  we  expect  a  litigant 

 7   proceeding pro se to educate himself regarding the various methods 

 8   of  appealing  a  conviction,  we  also  recognize  that  a  litigant 

 9   proceeding with counsel may reasonably trust his attorney to know 

10   the deadlines without client‐provided research assistance.2 

11             The district court placed particular weight upon our statement 

12   in  Doe  that  “it  would  be  inequitable  to  require  less  diligence  from 

13   petitioners  who  are  able  to  hire  attorneys  than  from  those  who  are 

14   forced to proceed pro se.” Doe, 391 F.3d at 175. [A 9]  It is important 

15   to clarify that statement.  Although we do not require less diligence 

16   from  counseled  litigants,  it  should  be  recognized  that  a  counseled 

17   litigant may display the same level of diligence in a different way.  A 

18   litigant  with  an  attorney,  for  example,  may  reasonably  delegate 

19   certain  tasks  and  decisions  to  the  attorney.  The  litigant  may  then 


           Ordinarily, of course, a litigant who relies on his attorney bears the risk of 
           2

     his  agent’s  negligence  (with  respect  to  missed  deadlines  and  otherwise).  See 
     Lawrence v. Florida, 549 U.S. 327, 336 (2007). However, when an attorney actually 
     impedes  timely  filing  in  circumstances  (such  as  abandonment)  that  are 
     extraordinary,  the  petitioner’s  reasonable  reliance  on  counsel  is  relevant  to  his 
     reasonable diligence for the purposes of equitable tolling. 
     15                                                              No. 14‐1513

 1   reasonably  rely  upon  the  attorney  to  do  the  necessary  work,  if,  as 

 2   here, the attorney leads the client to believe that he is fully engaged 

 3   in the matter.  

 4          We  stated  in  Doe  that  “the  act  of  retaining  an  attorney  does 

 5   not  absolve  the  petitioner  of  his  responsibility  for  overseeing  the 

 6   attorney’s  conduct  or  the  preparation  of  the  petition,”  id.,  and  we 

 7   still  endorse  that  statement.    Martinez,  however,  not  only  swiftly 

 8   secured representation but also made efforts to reach out to Denaro 

 9   and ensure that the attorney was diligently pursuing post‐conviction 

10   relief.    Martinez  repeatedly  wrote  to  Denaro  to  inquire  about  his 

11   case  and  responded  promptly  each  time  his  attorney  asked  for 

12   information. [RB 12‐13, BB 9]  Eight months after receiving his last 

13   communication from Denaro, which itself was ten months after the 

14   habeas  corpus  deadline  had  passed,  Martinez  filed  a  writ  of  error 

15   coram nobis pro se in August 2010 and wrote letters to the Grievance 

16   Committee  in  September  2010,  December  2010,  and  August  2011. 

17   [RB  12‐13,  BB  10]    The  district  court  stated  that,  because  the 

18   Grievance Committee letters were sent after the habeas deadline had 

19   passed, “that evidence is not relevant to the court’s equitable tolling 

20   analysis.” [A 10]  However, given that Martinez seeks tolling for the 

21   entire period between when his judgment became final and when he 

22   ultimately  filed  his  habeas  petition  pro  se,  his  actions  after  the 

23   deadline  passed  remain  relevant  to  the  tolling  analysis.    These 
     16                                                                No. 14‐1513

 1   letters,  as  well  as  Martinez’s  efforts  to  communicate  with  his 

 2   attorney and his pro se filings, all indicate diligence. 

 3          To  be  sure,  significant  gaps  in  the  record  also  indicate  that 

 4   Martinez may have been inactive for portions of the time for which 

 5   he now seeks tolling. [RB 6‐10, 18‐19]  However, Martinez must be 

 6   given the opportunity to explain his activity level during these time 

 7   periods.  Whether  the  gaps  truly  indicate  inactivity,  and  whether 

 8   such  inactivity  overcomes  the  acts  of  diligence  that  Martinez  did 

 9   exhibit, will be matters for the district court to examine on remand. 

10          Viewing  the  record  in  the  context  of  Denaro’s  extraordinary 

11   misconduct,  we  conclude  that  there  are  significant  indications  that 

12   Martinez acted with reasonable diligence and that these indications 

13   justified  a  more  detailed  inquiry  and  findings  by  the  district  court.  

14   In light of these findings and in light of our clarification of Doe, we 

15   remand this matter to the district court for a hearing on the issue of 

16   diligence. 

17           


18                                 CONCLUSION 

19          For the reasons stated above, we VACATE the district court’s 

20   order dismissing the petition and REMAND for further proceedings 

21   consistent with this opinion.